Citation Nr: 0814801	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound to the left temple, superficial.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent evaluation, 
effective March 2005.  In the same rating decision, the RO 
continued the noncompensable evaluation for residuals of a 
shrapnel wound to the left temple, superficial, and denied 
service connection for hepatitis C.  

In February 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2007).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of a shrapnel 
wound to the left temple, superficial, is considered a 
resolved scar of the scalp.  

3.  Competent evidence of a nexus between the post service 
diagnosis of hepatitis C and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound to the left temple, superficial, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7800 (2007).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Residuals of a Shrapnel Wound to the Left Temple, 
Superficial

The veteran contends that his residuals of a shrapnel wound 
to the left temple, superficial, warrant a compensable 
evaluation.  By way of procedural background, in a June 1980 
rating decision, service connection was granted for a 
shrapnel wound to the head, and assigned a noncompensable 
evaluation under Diagnostic Code 7800, effective March 1980.  
The RO concluded that based upon the in-service report of a 
superficial shrapnel wound to the left temple in November 
1968, a noncompensable evaluation was warranted.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of impairment related to 
each of the veteran's disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

As previously stated, the veteran's service-connected scar is 
currently rated noncompensable under Diagnostic Code 7800.  
The rating schedule authorizes the assignment of a zero 
(noncompensable) rating in every instance in which the rating 
schedule does not provide such a rating and the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  Under note (3) 
the adjudicator is required to take into consideration 
unretouched color photographs when evaluating scars under 
these criteria.  38 C.F.R. § 4.118, Code 7800 (2007).

Scars that are superficial and unstable will be rated as 10 
percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scars that are superficial 
and painful on examination will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

In May 2005, the veteran was afforded a VA examination for 
his service-connected residuals of a shrapnel wound to the 
left temple, superficial.  The veteran reported to the 
examiner that he received the scar due to a shrapnel 
fragmentation wound during military service.  Upon 
examination of the veteran, the examiner noted that he was 
unable to locate a scar on the left scalp where the veteran 
contends it was located.  No tenderness on palpation, 
inflammation, elevation, keloid formation, depression, 
induration, inflexibility, adherence to underlying tissue, 
pain, or skin breakdown was noted in the area of the scar.  
The color of the scar was normal as well as the texture of 
the scarred area.  There was no disfigurement of the head, 
face, or neck that resulted in limitation of motion or loss 
of function.  The examiner diagnosed the veteran with 
resolved scar of the scalp.  

Post service treatment records contain no complaints or 
treatment associated with the veteran's service-connected 
residuals of a shrapnel wound to the left temple, 
superficial.  

Based upon the evidence of record, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
service-connected residuals of a shrapnel wound to the left 
temple, superficial.  The veteran's service-connected scar 
does not represent any of the characteristics of 
disfigurement to warrant a compensable rating.  More 
importantly, as noted by the May 2005 VA examiner, there was 
no scar located on the face, neck, or scalp.  Therefore, the 
Board finds that the veteran's service-connected residuals of 
a shrapnel wound to the left temple, superficial, warrant no 
more than a noncompensable evaluation under Diagnostic Code 
7800.  

The Board has considered the veteran's service-connected scar 
disability under all other potentially appropriate diagnostic 
codes.  However, since the veteran's scar has been considered 
resolved, Diagnostic Codes 7803 through 7805 are not for 
application.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, in this case, where the diagnostic code under which 
the veteran is rated, in this case, Diagnostic Code 7800, is 
not predicated on loss of range of motion, §§ 4.40 and 4.45 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's disability has appropriately been rated 
as noncompensably disabling.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current evaluation; however, the 
objective medical evidence does not support the contention 
for a compensable evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a shrapnel wound to 
the left temple, superficial, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Hepatitis C

The veteran contends that service connection is warranted for 
his hepatitis C.  In a March 2005 personal statement, the 
veteran denied having an organ transplant, blood 
transfusions, or being placed on dialysis.  He stated that he 
does not have any tattoos or body piercings, and has never 
used drugs intravenously or engaged in high risk sexual 
activity.  The veteran explained that after receiving a 
shrapnel wound during his military service, he was exposed to 
"blood products," and asserts that his hepatitis C is 
attributable to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has a competent medical diagnosis of hepatitis C, 
as stated in an August 2001 private medical laboratory report 
and May 2005 VA examination report.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Service 
medical records do not reflect any complaints, findings or 
treatment associated with either hepatitis C or known risk 
factors for hepatitis C.  However, post service treatment 
records reflect continuing complaints and treatment for 
hepatitis C.  As previously stated, an August 2001 private 
treatment record contains a diagnosis of hepatitis C.  The 
private treatment record also indicates that the veteran 
denied any liver problems or symptoms, but admitted to taking 
heroin intravenously many years ago.  In June 2003, the 
veteran returned for follow-up treatment and the physician 
discussed the importance of hepatitis C treatment.  The 
physician requested that the veteran stop drinking and after 
three months of sobriety, he could return for treatment.  
Finally, a February 2006 VA outpatient treatment record 
states that the veteran admitted to experimenting with 
illicit drugs after service.  

Based upon the evidence in the claims file, the first time 
the veteran's hepatitis C is shown is in the August 2001 
private medical record, which is many years following the 
veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his 
hepatitis C has existed since his military service.  The 
veteran is also competent to state that he was exposed to 
blood products during his military service.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of hepatitis C being caused by in-service 
blood exposure during service or immediately thereafter.  In 
this regard the Board also notes that the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (holding that negative evidence means that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence showing continuity of symptomatology, 
the Board finds that the evidence weighs against the 
veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 120- 
21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  

In March 2005, the veteran was afforded a VA examination for 
his hepatitis C.  The veteran reported to the examiner that 
during his military service, a shrapnel was removed from his 
head, and subsequently thereafter, he was diagnosed with 
hepatitis C in 2002.  The veteran admitted to a history of 
intranasal cocaine use and high risk sexual practices after 
his military service, and stated that he has a long history 
of drinking a twelve pack of beer weekly.  After physical 
examination, the examiner diagnosed the veteran with 
hepatitis C, no current residuals.  He opined that the 
veteran's shrapnel wound sustained during service did not 
transmit hepatitis C nor is it considered a known risk 
factor.  He explained that the veteran has other, more likely 
acknowledged risk factors for hepatitis C, which includes 
intranasal cocaine use, alcohol abuse, and unsafe sexual 
practices.  The Board notes that even though the VA examiner 
did not have access to the veteran's claims file upon 
examination of the veteran, the examiner determined that the 
veteran was exposed to hepatitis C by known risk factors of 
hepatitis C, which were reported by the veteran.  Therefore, 
without evidence of a nexus between the veteran's military 
service and his hepatitis C, service connection for hepatitis 
C must be denied.  

The Board is aware of the veteran's contentions that his 
hepatitis C is somehow etiologically related to service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence linking the veteran's current diagnosis to service, 
service connection for hepatitis C is denied.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for hepatitis C, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In regards to the veteran's claim of service connection for 
hepatitis C, the Board finds that the VCAA notice 
requirements have been satisfied by the August 2004 letter 
sent to the veteran.  In the letter, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

Turning to the veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the RO sent a letter to the veteran in August 
2004 regarding the VCAA notice requirements.  In the letter, 
the veteran was informed him that on his behalf, VA would 
make reasonable efforts to obtain records that were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

While the Board acknowledges the August 2004 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically inform the veteran that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  
Additionally, the letter did not advise the veteran that he 
could provide medical or lay evidence demonstrating a 
worsening or increase in severity of his disability and the 
effect that worsening has on his employment and daily life.  
The letter also failed to notify the veteran that he may 
submit evidence such as lay statements, medical statements, 
employer statements, job application rejections, and any 
other evidence indicative of an increase in his disabilities 
or exceptional circumstances relating to the disabilities.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for increased rating, which is shown 
by his statements contending that his disability has worsened 
in severity and affect his overall daily functioning.  See 
also Board hearing transcript dated February 2008.  The Board 
finds that by way of the veteran's actual knowledge and the 
overall development of his claim throughout the pendency of 
this appeal, the errors of notice are non-prejudicial to the 
veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims on appeal are being denied, any 
such effective date questions are moot.  The veteran has had 
ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated May 
2005 to June 2006, and private medical records from June 1978 
to May 1979.  The veteran was also provided a VA examination 
in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to a compensable evaluation for residuals of a 
shrapnel wound to the left temple, superficial is denied.  

Entitlement to service connection for hepatitis C is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Review of the evidentiary record shows that during the 
February 2008 hearing, the veteran testified that he was 
currently receiving treatment for his PTSD at the Wichita VA 
Medical Center (VAMC).  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  Therefore, as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The veteran's last VA examination for compensation purposes 
was conducted in May 2005.  Given the veteran's appellate 
assertions, a more recent VA examination is needed.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's service-
connected PTSD from the Wichita VAMC.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  Arrange for the veteran to undergo a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.  For the veteran's 
PTSD, the psychiatric examiner is 
requested to discuss the veteran's 
symptoms, degree of social and industrial 
impairment, and to include a Global 
Assessment Functioning Scale score with 
an explanation of what the assigned score 
represents.

3.  Readjudicate the claim for 
entitlement to an evaluation in excess of 
10 percent for PTSD.  If the benefits 
sought in connection with the claim 
remain denied, the veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


